        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 1 of 15



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

JEFFREY ALAN MORGAN,

                     Plaintiff,                           DECISION AND ORDER
              v.
                                                          1:19-CV-00407 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                    INTRODUCTION

       Represented by counsel, Plaintiff Jeffrey Alan Morgan (“Plaintiff”) brings this

action pursuant to Title II of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties’ cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure (Dkt. 9; Dkt. 11), and Plaintiff’s reply (Dkt. 14). For the

reasons discussed below, Plaintiff’s motion (Dkt. 9) is granted in part and Defendant’s

motion (Dkt. 11) is denied.




                                             -1-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 2 of 15



                                     BACKGROUND

       Plaintiff protectively filed his application for DIB on April 9, 2015. (Dkt. 6 at 20,

122).1 In his application, Plaintiff alleged disability beginning April 1, 2013, due to anxiety

and depression. (Id. at 20, 116). Plaintiff’s application was initially denied on August 26,

2015. (Id. at 20, 123-28). At Plaintiff’s request, a hearing was held before administrative

law judge (“ALJ”) Bryce Baird in Buffalo, New York, on December 7, 2017. (Id. at 20,

49-115). On February 22, 2018, the ALJ issued an unfavorable decision. (Id. at 17-32).

Plaintiff requested Appeals Council review; his request was denied on January 31, 2019,

making the ALJ’s determination the Commissioner’s final decision. (Id. at 4-6). This

action followed.

                                   LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                             -2-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 3 of 15



as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

                                           -3-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 4 of 15



Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).

                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff last met the insured status requirements of the Act on September 30, 2017. (Dkt.

6 at 22). At step one, the ALJ determined that Plaintiff had not engaged in substantial



                                            -4-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 5 of 15



gainful work activity from April 1, 2013, the alleged onset date, through his date last

insured of September 30, 2017. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

“lumbar strain, left shoulder arthritis, obesity, a depressive disorder, and an anxiety

disorder.” (Id. at 23). The ALJ further found that Plaintiff’s medically determinable

impairments of joint pain, headaches, hypertension, hyperlipidemia, edema, cellulitis,

dermatitis, sinusitis, sleep apnea, sleep disturbance, insomnia, fatigue, hypogonadism,

hearing loss, tinnitus, history of poly-substance abuse, tobacco use disorder, smoking

cessation, and vitamin deficiencies were non-severe. (Id. at 23).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listings 1.02B, 1.04, 12.04, and 12.06

in reaching his conclusion, as well as considering the effect of Plaintiff’s obesity as

required by Social Security Ruling (“SSR”) 02-1p. (Id. at 23-26).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 404.1567(b):

       because [Plaintiff] was able to lift and/or carry twenty pounds occasionally
       and ten pounds frequently, stand and/or walk for up to six hours in an eight-
       hour workday, and sit for up to six hours in an eight-hour workday. Although
       [Plaintiff] was unable to crawl or climb ladders, ropes, or scaffolds, he was
       occasionally able to stoop, kneel, crouch, and climb ramps and stairs.
       [Plaintiff] was frequently able to reach in all directions with his left upper
       extremity. [Plaintiff] was able to engage in work limited to simple, routine
       tasks (that can be learned after a short demonstration or within thirty days)
       and work that allows a person to be off task for 5% of an eight-hour workday
       (in addition to regularly scheduled breaks). [Plaintiff] was able to engage in
       work that did not require more than simple work-related decisions, and he
       was occasionally able to interact with co-workers. [Plaintiff] was able to
                                            -5-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 6 of 15



       engage in no more than superficial interaction with the public, and he was
       able to engage in work that did not require teamwork (such as on a production
       line). [Plaintiff] was able to engage in work that required doing the same
       tasks every day with little variation in location, hours, or tasks, and he was
       able to engage in work that was subject to no more than occasional
       supervision.

(Id. at 26). At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (Id. at 30).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of cleaner-housekeeping, mail clerk, and

cafeteria attendant. (Id. at 31). Accordingly, the ALJ found that Plaintiff was not disabled

as defined in the Act. (Id. at 32).

II.    Remand of this Matter for Further Proceedings is Necessary

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing (1) the physical RFC is not supported by substantial evidence,

because the ALJ improperly evaluated the opinion of Sherry Withiam-Leitch, M.D. and

formulated an RFC based on his lay interpretation of bare medical findings, and (2) the

mental RFC is not supported by substantial evidence, because it is based on the ALJ’s lay

interpretation of bare mental health findings. (Dkt. 9-1 at 1). The Court has considered

each of these arguments and, for the reasons discussed below, finds that the physical RFC

is not supported by substantial evidence because the ALJ erred in his assessment of Dr.




                                           -6-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 7 of 15



Withiam-Leitch’s opinion, and this error requires remand for further administrative

proceedings.

       A.      Assessment of the Physical RFC

       Plaintiff’s first argument is that the ALJ erred in his assessment of the physical RFC.

Specifically, Plaintiff contends that the ALJ “improperly rejected the only physical

functional assessment in the record and then relied on his lay interpretation of bare medical

findings to determine Plaintiff could perform light work and frequently reach in all

directions with his left arm with no limitations with bending, twisting, stooping, or hearing,

despite his impairments.” (Dkt. 9-1 at 13). In response, Defendant contends that the ALJ

properly based the physical RFC on all the evidence in the record. (Dkt. 11-1 at 19).

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). In other words:

       An ALJ is prohibited from ‘playing doctor’ in the sense that ‘an ALJ may
       not substitute his own judgment for competent medical opinion. . . . This
       rule is most often employed in the context of the RFC determination when
       the claimant argues either that the RFC is not supported by substantial
       evidence or that the ALJ has erred by failing to develop the record with a
       medical opinion on the RFC.

Quinto v. Berryhill, No. 3:17-cv-00024 (JCH), 2017 WL 6017931, at *12 (D. Conn. Dec.

1, 2017) (citations omitted). “[A]s a result[,] an ALJ’s determination of RFC without a
                                            -7-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 8 of 15



medical advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin,

195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation and citation omitted).

       At the administrative hearing, Plaintiff testified that pain in his lower back and left

shoulder prevented him from working. (Dkt. 6 at 77-78). Plaintiff had “a lot of pain in

[his] shoulder” and his left arm was “extremely weak.” (Id. at 78). Plaintiff explained that

his shoulder had been bothering him for one year and had worsened since he worked on a

railroad. (Id.). Plaintiff described his shoulder pain as “like a throbbing,” and rated his

pain as “[p]robably a nine” at worst. (Id. at 81). Regarding his back pain, Plaintiff

explained that it had been an issue since he left the service, and that it had “gotten

progressively worse over the years.” (Id. at 78). He testified that his back bothered him

daily, and described his back pain as “throbbing,” or “sharp,” and “really . . . weak.” (Id.

at 81-82). As a result of his impairments, Plaintiff testified that he could stand for 45

minutes to one hour before needing to sit down, and that he could sit for one hour to 90

minutes before needing to stand and stretch. (Id. at 82-83). Plaintiff had difficulties lifting

and carrying, but he could lift one gallon of milk. (Id. at 83). Plaintiff testified that he

could lift “maybe 50 pounds,” but if he was using his back to lift, only “30, 40 pounds at

the very most.” (Id.). Plaintiff was unable to bend. (Id.).

       At step two of the sequential analysis, the ALJ assessed severe impairments,

including lumbar strain and left shoulder arthritis. (Dkt. 6 at 23). Despite his impairments,

the ALJ explained that Plaintiff was capable of performing the requirements of light work,

and further found that Plaintiff could “occasionally” stoop, kneel, crouch, and climb ramps

and stairs, and could “frequently . . . reach in all directions with his left upper extremity.”

                                             -8-
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 9 of 15



(Id. at 26). In assessing the RFC, the ALJ explained that he gave “little weight” to the

opinions offered by Dr. Withiam-Leitch:

       Sherry Withiam-Leitch, M.D., noted in a July 2017 VA Comp & Pen report
       that the claimant was unable to work with the left arm overhead, unable to
       lift, carry, push, or pull twenty pounds with the left arm, and unable to run,
       bend, twist, stoop, or crawl, but these restrictions are unsupported by clinical
       findings or detailed explanation, including Dr. Leitch’s own findings of full
       strength and reflexes in all muscle systems, and appear to be based on the
       claimant’s self-reporting, so they are also given little weight (Exhibit 5F,
       pages 171-188).

(Id. at 29-30).

       The Court has reviewed the two reports prepared by Dr. Withiam-Leitch, which are

the only assessments in the record addressing Plaintiff’s physical functional limitations.

(See Dkt. 6 at 64-65).      The first report addresses Plaintiff’s limitations caused by

lumbosacral strain (id. at 754), and the second report addresses Plaintiff’s limitations

caused by degenerative arthritis in his left shoulder (id. at 761). The reports were based on

an in-person examination of Plaintiff on July 25, 2017. (Id. at 754-55, 761). Dr. Withiam-

Leitch explained in both reports that “[w]hile in the service, the veteran developed left

shoulder pain. He has contin[u]ed with pain that is increasing in severity. He feels his left

shoulder is weak. He is limited with reaching wi[th] left arm. [H]e has to twist his low

back whenever he reaches with left arm. [The] twisting has led to constant low back pain.”

(Id. at 755, 762). Dr. Withiam-Leitch opined that Plaintiff’s impairments impacted his

ability to work, including that he was unable to work with his left arm overhead; could not




                                            -9-
       Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 10 of 15



lift/carry/push/pull 20 pounds with his left arm; was limited with reaching above with his

left arm; and was unable to run, bend, twist, stoop, or crawl. (Id. at 760-61, 186-87).

       Contrary to the ALJ’s statement that Dr. Withiam-Leitch’s opinions were

“unsupported by clinical findings or detailed explanation,” both opinions were offered

based on an in-person examination and are supported by specific clinical testing. For

example, Dr. Withiam-Leitch’s assessment of Plaintiff’s back impairment was based on

her determination that Plaintiff’s range of motion was “[a]bnormal or outside of normal

range.” (Id. at 756). Specifically, Plaintiff’s forward flexion was 0 to 40 degrees out of 90

degrees, and his extension, right and left lateral flexion, and right and left lateral rotation

was 0 to 10 degrees out of 30 degrees. (Id.). Dr. Withiam-Leitch opined that this abnormal

range of motion contributed to functional loss, including that Plaintiff was “less able to

reach.” (Id.). Dr. Withiam-Leitch also noted that Plaintiff exhibited pain during the range

of motion exams, and he had “evidence of pain with weight bearing.” (Id. at 757).

Plaintiff’s muscle strength testing (hip flexion, knee extension, ankle plantar flexion, ankle

dorsiflexion, and great toe extension) was normal, and he did not have muscle atrophy. (Id.

at 757-58). A sensory examination was normal, but Plaintiff was unable to perform a

straight-leg raising test. (Id. at 758-59).

       Further, Dr. Withiam-Leitch explained that Plaintiff’s left shoulder range of motion

was “[a]bnormal or outside of normal range.” (Id. at 763). Plaintiff’s flexion was 0 to 90

degrees out of 180 degrees, his abduction was 0 to 110 degrees out of 180 degrees, his

external rotation was 0 to 80 degrees out of 90 degrees, and his internal rotation was 0 to

70 degrees out of 90 degrees. (Id. at 764). Dr. Withiam-Leitch opined that Plaintiff’s

                                              - 10 -
       Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 11 of 15



decreased range of motion contributed to functional loss, including that Plaintiff was less

able to reach. (Id.). Plaintiff experienced pain on the range of motion exams, and there

was evidence of pain with weight bearing. (Id.). Dr. Withiam-Leitch also noted that there

was objective evidence of localized tenderness or pain on palpation of the joint or

associated soft tissue, as well as crepitus. (Id.). Plaintiff’s muscle strength testing was

normal, and there was no muscle atrophy. (Id. at 765-66). Dr. Withiam-Leitch also noted

that diagnostic testing documented degenerative or traumatic arthritis in Plaintiff’s left

shoulder. (Id. at 769).

       The RFC requires Plaintiff to “frequently” reach in all directions with his left upper

extremity and “occasionally” stoop, kneel, crouch, and climb ramps and stairs. “In the

context of exertional limitations, ‘frequently’ means ‘from one-third to two-thirds of the

time’ and ‘occasionally’ means ‘from very little up to one-third of the time.’” Newton v.

Commissioner, No. 5:14-CV-904(TJM/ATB), 2015 WL 5117768, at *5 n.3 (N.D.N.Y.

Aug. 31, 2015) (quoting SSR 83-14, 1983 WL 31254, at *2), Report & Recommendation

adopted. The RFC is plainly at odds with the opinion offered by Dr. Withiam-Leitch, who

assessed that Plaintiff was unable to work with his left arm overhead and could not run,

bend, twist, stoop, or crawl. While not all the testing performed by Dr. Withiam-Leitch

was abnormal, Plaintiff exhibited significant limitations on range of motion testing and

pain which, according to Dr. Withiam-Leitch, contributed to Plaintiff’s functional

limitations. The Court notes that physical therapy notes from July and August 2017 are




                                           - 11 -
        Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 12 of 15



consistent with Dr. Withiam-Leitch’s assessment of positive clinical findings, including

reduced range of motion and pain in Plaintiff’s left shoulder. (See, e.g., Dkt. 6 at 685, 736).

       The ALJ’s failure to fully and adequately address the opinion offered by Dr.

Withiam-Leitch and the evidence supporting her opinion—which provides the only

assessment of Plaintiff’s physical functional limitations in the record—is problematic.

Although Dr. Withiam-Leitch was not Plaintiff’s treating physician, the ALJ was

nonetheless required to offer a satisfactory explanation as to why he did not find her

assessment of Plaintiff’s physical functional limitations persuasive. See Pappas v. Saul,

414 F. Supp. 3d 657, 675 (S.D.N.Y. 2019) (“[t]he requirement to explain the evaluation of

a physician’s medical opinion applies to non-treating physicians as well.”) (citations

omitted) (alteration in original). Further explanation by the ALJ was particularly important

in this case, where the vocational expert testified that the jobs he identified, i.e., mail clerk,

cafeteria attendant, and cleaner housekeeping, require occasional bending and stooping.

(See Dkt. 6 at 113). The ALJ’s failure to provide a proper explanation leaves the Court to

conclude that the ALJ substituted his lay judgment for a competent medical opinion.

       Defendant points to Plaintiff’s testimony that he could walk, stand and sit

continuously, and lift and carry up to 50 pounds as contradicting Dr. Withiam-Leitch’s

assessment of Plaintiff’s limitations. (See Dkt. 11-1 at 23). However, the ALJ did not

discount Dr. Withiam-Leitch’s opinion on that basis, and Defendant’s after-the-fact

explanation as to why the ALJ rejected her opinion cannot serve as a substitute for the

ALJ’s findings. See Hall v. Colvin, 37 F. Supp. 3d 614, 626 (W.D.N.Y. 2014) (rejecting

Commissioner’s attempt to justify the ALJ’s failure to incorporate a treating physician’s

                                              - 12 -
       Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 13 of 15



opinion into his RFC); see also Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (a reviewing

court may not accept appellate counsel’s post hoc rationalizations for agency action);

Michels v. Berryhill, No. 1:15-CV-00688 (MAT), 2018 WL 1081013, at *3 (W.D.N.Y.

Feb. 28, 2018) (“[i]t is not the role of this Court to weigh the evidence of record and

determine in the first instance whether or not Plaintiff’s learning disorder constituted a

severe impairment—that task falls to the ALJ, who failed to fulfill his obligation in this

case.”). Further, Plaintiff’s testimony does not directly contradict Dr. Withiam-Leitch’s

opinion regarding Plaintiff’s inability to work overhead with his left arm, bend, twist,

stoop, or crawl.2

       In sum, there is evidence in the record, including Plaintiff’s testimony, opinion

evidence offered by Dr. Withiam-Leitch, and imaging studies, which support Plaintiff’s

claim that he has functional limitations as a result of his left shoulder and back impairments.

While the ALJ is not required to take this evidence at face value, he must adequately


2
        Defendant contends that Plaintiff “failed to allege that the left shoulder impairment
had lasted, or w[as] expected to last for the requisite 12-month durational period.” (See
Dkt. 11-1 at 20). Defendant’s argument is misplaced. First, Plaintiff testified at the
administrative hearing in December 2017 that his shoulder had been bothering him “for a
year.” (Dkt. 6 at 78). Plaintiff further clarified that his shoulder had bothered him “even
when [he] was working on the railroad,” but explained that the pain “wasn’t that bad,” that
his back bothered him then as well, and although he used to “pop Advil and pop Tylenol,
and deal with it,” the pain had “gotten progressively worse over the years.” (Id.). Further,
whether Plaintiff’s left shoulder impairment meets the durational requirement is relevant
to the ALJ’s step two analysis, i.e., whether an impairment qualifies as “severe.” See, e.g.,
Saez v. Colvin, No. 14-CV-858-JTC, 2016 WL 96180, at *3 (W.D.N.Y. Jan. 8, 2016)
(“[T]he ALJ must decide if the claimant has a ‘severe’ impairment, which is an impairment
or combination of impairments that has lasted (or may be expected to last) for a continuous
period of at least 12 months which ‘significantly limits [the claimant’s] physical or mental
ability to do basic work activities. . . .’”) (citations omitted) (alteration in original). As
explained above, the ALJ found that Plaintiff’s left shoulder arthritis was “severe” under
the Act.
                                             - 13 -
         Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 14 of 15



explain why he has failed to credit this evidence and how other evidence in the record

supports Plaintiff’s ability to perform the activities required by the RFC. Accordingly,

remand is required. On remand, should the ALJ determine that Dr. Withiam-Leitch’s

opinion is entitled to only little weight, he must adequately explain why he has rejected her

opinion. Further, the ALJ must explain how the evidence in the record supports the specific

limitations included in the RFC.

         B.     Plaintiff’s Remaining Argument

         As set forth above, Plaintiff has identified an additional reason why he contends the

ALJ’s decision was not supported by substantial evidence. However, because the Court

has already determined, for the reasons previously discussed, that remand of this matter for

further administrative proceedings is necessary, the Court declines to reach this issue. See,

e.g., Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y. Dec.

1, 2016) (declining to reach arguments “devoted to the question whether substantial

evidence supports various determinations made by [the] ALJ” where the court had already

determined remand was warranted); Morales v. Colvin, No. 13cv06844 (LGS) (DF), 2015

WL 13774790, at *23 (S.D.N.Y. Feb. 10, 2015) (the court need not reach additional

arguments regarding the ALJ’s factual determinations “given that the ALJ’s analysis may

change on these points upon remand”), adopted, 2015 WL 2137776 (S.D.N.Y. May 4,

2015).

                                       CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt. 9)

is granted to the extent that the matter is remanded for further administrative proceedings.

                                             - 14 -
       Case 1:19-cv-00407-EAW Document 16 Filed 06/25/20 Page 15 of 15



The Commissioner’s motion (Dkt. 11) is denied. The Clerk of Court is directed to enter

judgment and close this case.

      SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated: June 25, 2020
       Rochester, New York




                                        - 15 -
